DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This final office action is responsive to Applicants' amendment filed on 09/20/2022.  Claims 12-16 are presented for examination and are pending for the reasons indicated herein below.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (20160332520) in view of Atchley et al. (20190020306)
Regarding claim 12. Miller teaches a transport vehicle [vehicle of fig 1], comprising: an engine [14] that provides a motive force for driving the vehicle; a heater [76, ¶33] configured to heat the engine [I.e. engine coolant], the heater including an electrically conductive terminal [i.e. implicit being an electric heater]; an auxiliary power unit (APU) [20] that is configured to provide electrical power to at least the heater [see fig 2, 20 and 76]; at least one circuit [18, charges 20 to supply power to 76] configured to supply power from the APU to at least the heater, the at least one circuit including a connector [i.e. implicit since 18 can supply electrical power to 76] configured to establish an electrically conductive connection with the terminal; and a circuit protection device associated with the at least one circuit [¶18 , means for protection]. 
However, Miller does not explicitly mention the circuit protection device being configured to protect against an arc fault condition associated with a presence of corrosion on at least one of the terminal or the connector.
Atchley teaches the circuit protection device [term is interpreted as device intended to protect circuit] being configured to protect against an arc fault condition associated with a presence of corrosion on at least one of the terminal or the connector [¶55].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller power device to includes teachings of Atchley power device in order to protect device against unwanted faulty connections associated with terminal connections [¶55]. 

Regarding claim 13. Miller as modified teaches the transport vehicle of claim 12, wherein the circuit protection device is configured to protect against a ground fault condition [i.e. implicit paragraph 41 and paragraph 42 disclose the scope of the invention is to protect against short-circuit Atchley].  

Regarding claim 14. Miller as modified teaches the transport vehicle of claim 12, comprising a housing and wherein the APU is situated inside the housing and the circuit protection device is situated in the housing [electronics of Miller being in a hybrid vehicle are inherently in a housing].  

Regarding claim 15. Miller as modified teaches the transport vehicle of claim 12, comprising: a cabin; and a climate control unit configured to heat or cool the cabin, and wherein the APU provides electrical power to the climate control unit [¶25, Miller, see fig 2, 20 powers 73 to power 74].
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Atchley et al. and further in view of Bianco (20110114398) 
Regarding claim 16. Miller as modified teaches the transport vehicle of claim 12, comprising: a refrigeration cooling unit [58, fig 2, paragraph 26] that is configured to use electricity from the APU to provide cooling and maintain a desired temperature in the trailer [if reference discloses item 58 as a cooling system then is reasonable to conclude that item 20 supplies electricity to item 58 in order to condition the entire system to adequate temperature, ¶25-¶27].
However, Miller as modified does not explicitly mention the vehicle as a trailer.
Bianco teaches a hybrid electric system on a trailer [see abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention use a trailer as shown in Bianco because a trailer can carry greater load capacity yielding more efficiency transportation means.


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839